We think the evidence shows a deliberate attempt on the part of the defendants to take an unconscionable advantage of the necessities of the plaintiff, not only to exact illegal compensation for the loan of money but to deprive her of her property. The judgment is reversed upon the law and the *888facts, with costs to appellant, and judgment unanimously directed for the plaintiff, with costs, decreeing that the deed of plaintiff’s property set out in the complaint was in fact a mortgage to secure a loan made by the defendants to plaintiff to enable her to obtain a discontinuance of the pending foreclosure actions against her property; that the defendants exacted from plaintiff an illegal and usurious return for the loan so made by them, and that the deed of plaintiff’s property should be declared void and canceled and set aside. The findings of fact and conclusions of law of the referee to the contrary are reversed, and appropriate findings of fact and conclusions of law made by this court, in accordance with this decision. Kelly, P. J., Rich, Jayeox, Kelby and Young, JJ., concur. .Settle order on notice.